     Case: 1:20-cv-00757 Document #: 13 Filed: 04/27/20 Page 1 of 17 PageID #:101




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

MARK STANG and STUART COHN,                       )
                                                  )
                                                  )
                       Plaintiffs,                )           No. 20 C 757
                                                  )
        v.                                        )
                                                  )
UNION FOR REFORM JUDAISM,                         )           Judge Matthew F. Kennelly
JONAH DOV PESNER, and                             )
RICHARD “RICK” JACOBS,                            )
                                                  )
                       Defendants.                )
                PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO
         DEFENDANTS’ RULE 12(b)(6) MOTION TO DISMISS THE COMPLAINT

I.      Introduction

        Defendants have written and published false and defamatory statements about white

American Jews’ purported “racism” in fact-specific settings, e.g., Jewish “synagogues,”

“congregations,” and “homes.” Defendants also have written and published false and defamatory

statements about white American Jews’ purported deliberate exploitation of “white privilege” to

“reap the rewards of racism” with regard to specific past actions and ongoing activities, e.g., their

purported “access to education and financial capital,” and their residences and workplaces.

        Defendants’ false statements, imputed from the libeled group to two of its members, the

individual Jewish plaintiffs here, constitute defamation per se, based upon the Illinois Supreme

Court’s 2006 opinion in Solaia Technologies, cited by Defendants themselves (Mem. 6).

        Defendants cannot avoid their liability for defamation per se by citing (Mem. 5-6) Judge

Easterbrook’s 1988 opinion in Stevens v. Tillman (decided in the District Court by jury verdict,

not 12(b)(6) dismissal), which, as shown by Exhibit A hereto, Defendants have selectively and

misleadingly quoted, and also apparently not cite-checked.            As discussed below, Judge

Easterbrook later opined in a 2000 employment case, Taylor v. Carmouche, that the accusation
    Case: 1:20-cv-00757 Document #: 13 Filed: 04/27/20 Page 2 of 17 PageID #:102




that a person is “racist” may be deemed a defamatory statement of fact, one that gives rise to a

slander suit.    Surprisingly, Defendants did not cite Taylor v. Carmouche in their supporting

memorandum, although it directly contradicts their argument about the holding in Stevens.

        Far more disturbingly (in apparent disregard of their obligation to cite directly adverse

controlling authority pursuant to Rule 3.3 (a)(2) of the Illinois Rules of Professional Conduct),

Defendants also either overlooked or deliberately failed to cite a two-page May 11, 2018 Seventh Circuit

opinion, Jones v. Heartland Employment Services, LLC, 721 Fed. Appx. 547, 548 (7th Cir. 2018) that

explicitly distinguished Judge Easterbrook’s 1988 opinion in Stevens v. Tillman from his later 2000

opinion in Taylor v. Carmouche.1 The Seventh Circuit distinguished the two opinions from each

other on the basis that Stevens did not apply to the Jones case because the allegedly defamed

plaintiff in Jones, like the plaintiff in Taylor, could not “slap back” at his defamer with the same

“racist” epithet, as teacher Dorothy Stevens had slapped back at PTA president Dorothy Tillman.

        As discussed below, the plaintiffs here similarly could never have “slapped back” at the

Defendants with the epithet of “racist” (or any similar defamatory label), so Stevens v. Tillman

does not apply to this case either. The summary judgment in favor of the alleged libeler in Jones,

entered by U.S. District Judge Colin S. Bruce of the Central District of Illinois, was affirmed by

the Seventh Circuit on other grounds. However, any ruling by Judge Bruce in sole reliance on

Stevens v. Tillman in Jones would have triggered an outright reversal by the Seventh Circuit. The

same reversal result could have obtained here, hypothetically, if the Court had actually been led



1
  It required no extraordinary diligence by Plaintiffs’ counsel to find the Seventh Circuit’s 2018 controlling
authority, adverse to the Defendants’ argument, of Jones v. Heartland Employment Services, LLC. In the
early 1980’s counsel would have spent several hours manually shepardizing eyesight-fatiguing tables in
large hard-cover volumes and multiple pocket parts. But cite-checking Stevens required only a single
mouse-click on WestLaw’s “citing cases” button, which produced a list of 112 citing cases in all
jurisdictions, of which 15 were Seventh Circuit opinions. When Plaintiffs’ counsel clicked on “newest
first” on the “sort” drop-down menu, Jones appeared on the case list at # 2. Re-sorting by “court level” put
Jones at # 1 on the Stevens v. Tillman citing case list.
                                                      2
      Case: 1:20-cv-00757 Document #: 13 Filed: 04/27/20 Page 3 of 17 PageID #:103




down the primrose path by Defendants’ improper citation of wholly inapposite Stevens v. Tillman

without fulfilling their Rule 3.3(a)(2) obligations to the Court to disclose Taylor and Jones.

         Plaintiffs acknowledge that this is not a “garden-variety” libel suit. At first glance, the case

might not seem to fit neatly inside any experiential box. Indeed, the unique fact pattern of this

case is somewhat akin to a “man bites dog” newspaper story, but is far more disturbing. Here, the

startling facts are that two of the most powerful Jewish leaders in this country, self-described as

the “most influential rabbis in America,” have repeatedly bitten down on millions of innocent

white American Jews, including the Plaintiffs, with odious libels, including the hateful age-old

canard and trope flung at Jews by Jew-haters throughout history, that Jews everywhere enjoy

special, exploitative, privileged “access to capital.”

         In deciding Defendants’ Rule 12(b)(6) motion to dismiss, the Court does not need to

extend, modify, or reverse any existing law. This action states a claim under existing law, properly

construed to ascertain its meaning and scope, and applied to the facts of this action as pleaded

(with all inferences to be drawn in Plaintiffs’ favor at this juncture). This case is also intended to

imbue the non-defendant leaders of the defendant URJ (i.e., its quiescent board of directors) with

a pro-active respect for human dignity, integrity, and truth, to which white American Jews are just

as entitled as other Americans who seem to be the greater object of the Defendants’ political

agenda and solicitude.

II.      Defendants’ Statements that White American Jews are “Racists” in Specific Venues,
          and “Reap the Rewards of Racism” in Specific Activities, through their
         “White Privilege,” Constitute Libel under Illinois Law.

         Logically implicit in Defendants’ statements that white American Jews are racists is the

further assertion that their racism is manifest in their words (spoken or written) and their

demonstrated actions. Racism that is never spoken, written, or acted upon in any way is like the

proverbial tree that falls in the forest with no one to hear it. The individual Defendants here claim
                                                    3
    Case: 1:20-cv-00757 Document #: 13 Filed: 04/27/20 Page 4 of 17 PageID #:104




to be among the most influential rabbis in America, with access to the Congress and the current

presidential administration, but they do not pretend to be mind-readers. Thus, if the Court permits

this case to proceed into discovery the individual Defendants will have to provide specific factual

information and documents in support of their defamatory statements about American Jews. (Such

discovery is important to develop a complete factual record in this case for likely future appeals.)

       Similarly, to say that someone has “reaped” refers to a specific act. “Reaped” is the past

tense of a transitive verb. During harvest, farmers reap wheat. The Grim Reaper harvests souls.

Thus, the individual Defendants have made a fact-based accusation, that white American Jews

have wrongfully reaped “rewards” through their racist acts, at the expense of African-Americans.

       It is well-established, by a 2000 opinion of Judge Easterbrook, that the statement that

someone is a “racist” is defamatory, and can be deemed a statement of fact rather than opinion,

thus giving rise to an action for slander:

                       [The staff attorney and the secretary/paralegal] offered their
               assertion that [the City Attorney] is a “racist”-- the only statement
               that plaintiffs characterize as raising an issue of public concern -- as
               a proposition of fact rather than of opinion, though it is principally
               the latter that the first amendment protects. [Citations omitted,
               except Stevens v. Tillman, 855 F.2d 304. 398-402 (7th Cir. 1988)]. .
               . . . [W]hether a given supervisor is a racist, or practices racial
               discrimination in the workplace, is a mundane issue of fact, litigated
               every day in federal court. “[The City Attorney] is a “racist” is
               defamatory, and a person who makes an unsupported
               defamatory statement may be penalized without offending the
               first amendment. Whether that penalty is delivered in a slander
               action… is immaterial to the Constitution.”

Taylor v. Carmouche, 214 F.3d 788, 793-794 (7th Cir. 2000) (Emphasis supplied). Defendants’

arguments about Judge Easterbrook’s 12-year earlier 1988 opinion, Stevens v. Tillman, are

somewhat vaguely presented, but are clearly intended to give the Court the impression that Judge

Easterbrook held that the noun “racist” is always a matter of opinion and non-defamatory.



                                                  4
    Case: 1:20-cv-00757 Document #: 13 Filed: 04/27/20 Page 5 of 17 PageID #:105




        Taylor v. Carmouche utterly belies Defendants’ argument that the noun “racist” is ipso

facto non-defamatory.2 But Defendants’ brief pretended that Taylor v. Carmouche did not exist.

        In Section III(B) of their argument (Mem. 5-6), Defendants appear to argue that Stevens v.

Tillman, the sole case cited and quoted therein, with nearly a full-page block quote that straddles

two pages, established some kind of blanket per se rule that the noun “racist” could never again

be actionable after 1988 in a libel suit, based upon then-ubiquitous societal changes.

        Although Defendants’ argument preceding and following their large block quote is spartan,

the point of law about which they sought to persuade the Court, is unmistakable. The heading of

the section, bolded, states that “Plaintiffs’ Claims are Barred in their Entirety as Non-

Defamatory.” Defendants go on in the first sentence of Section III(B) to assert that “Plaintiffs

argue . . . .” (Emphasis supplied). Of course, until filing this Response to Defendants’ motion to

dismiss, Plaintiffs have never presented any argument to the Court. But even if one puts aside this

false assertion as the result of poor word choice, and gives Defendants the benefit of the doubt that

perhaps they meant to say “Plaintiffs allege,” Plaintiffs have alleged no such argument.

        However, Plaintiffs do now argue that the noun “racist,” as used by Rabbi Pesner, taken

not alone but in combination with his other inexorably intertwined words, constitutes a statement

of fact, not of an opinion, just as the statement that the City Attorney “is a racist” in Taylor was

adjudged by Judge Easterbrook to be a statement of fact, and a defamatory one at that. After the

block quote, Defendants summed up their argument, albeit in a somewhat vague, roundabout way,




2
  It is troubling that Defendants did not cite Taylor v. Carmouche to the Court, since this 2000 Judge
Easterbrook opinion appears to be directly adverse (within the meaning of Rule 3.3 (a)(2) of the Illinois
Rules of Professional Conduct) to Defendants' position that the term “racist” is ipso facto non-defamatory,
an argument they based upon a 1988 opinion from the self-same Seventh Circuit judge. Because Taylor
cites Stevens v. Tillman in passing, Defendants should have encountered Taylor if and when they
shephardized Stevens v. Tillman. If Defendants neglected to read Taylor, that is one thing. If they read
Taylor and consciously decided not to cite the opinion to the Court, that is quite another.
                                                    5
    Case: 1:20-cv-00757 Document #: 13 Filed: 04/27/20 Page 6 of 17 PageID #:106




that the noun “racist,” ipso facto cannot be deemed a “false” statement as a matter of law. That is

manifestly not the law in this Circuit.

         Even putting aside Taylor and Jones, Stevens v. Tillman is clearly distinguishable from this

case. The facts, milieu, context, and use of the word “racism” here are all distinguishable.

Plaintiffs will not take up space and the Court’s time with lengthy argument on this academic

point, as the unedited original version of the full page block quotation in Defendants’

memorandum, sans Defendants’ chainsaw-like removal of 41 lines of Judge Easterbrook’s text

explaining his reasoning, speaks for itself as to the distinctions. Despite the great length of the

block quote presented by Defendants, it is woefully inadequate and misleading, due to copious

deletions. For the convenience of the Court, Plaintiffs have attached hereto (as Exhibit A) a copy

of the WestLaw version of the block quote, with Defendants’ deletions, one not even marked by

an ellipse, restored and color-highlighted. 3

         But Stevens v. Tillman, the bedrock of Defendants’ motion to dismiss, does not apply here

because here, as in Jones v. Heartland Employment Services, LLC, supra, Plaintiffs did not slap

back and could not have slapped back with a “racist” epithet of their own. The gist of this action,

its very raison d’etre, is to challenge Defendants’ false and defamatory factual assertions that white



3
         The yellow-highlighted text in Exhibit A consists of the parts of the Stevens v. Tillman opinion
whose deletion are reflected in the (i) “Citations Omitted” of the second paragraph of Defendants' block
quote, (ii) the two ellipses that appear in the last three lines of the fourth paragraph, and (iii) the third ellipse
that appears at the beginning of the fifth paragraph on page 6 of the opinion. Defendants omitted the green-
highlighted text in Exhibit A from their block quote without placing an ellipse in its stead.

          While all of the deletions result in a mis-leading block quote, one that could potentially induce error
on the part of another judge, the omission of the eight lines of text reflected by the second ellipse of the
fourth paragraph is particularly egregious. Judge Easterbrook’s sentence after the ellipse states that
"[m]eanings of this sort fit comfortably within the immunity for name-calling.” When one reads the
unexpurgated version of the opinion (Exh.A hereto) it is clear that by "meanings of this sort,” Judge
Easterbrook was referring to the "intermediate meanings” (so-called by the Judge) of “racist” as used in
circumstances, wholly irrelevant to the present case, where the accused “racist” has acted in an inexplicably
condescending manner, or has used stereotypes. The critical phrase,“intermediate meanings,” appears in
the first sentence, the topic sentence, of the highlighted eight sentences of text deleted by the Defendants.
                                                         6
       Case: 1:20-cv-00757 Document #: 13 Filed: 04/27/20 Page 7 of 17 PageID #:107




American Jews are “racists” and more. Plaintiffs have no reason to believe that Rabbis Pesner and

Jacobs have ever spoken, written, or acted upon, racist beliefs. Indeed, a “slap back” by Stang and

Cohn of the “racist” epithet against two of the “most influential rabbis” in America would

potentially have also been libelous and would have strangled this lawsuit in its cradle.

III.      Defendants’ Statements Constitute Assertions of Fact, Not Opinions.

          In Section II(D) of their memorandum, Defendants argue that the Pesner Article’s

statements cannot be defamatory per se, because they constitute “constitutionally protected

expressions of opinion, rather than factual assertions.” (Mem. 7). But the Northern District of

Illinois opinion cited by Defendants sets forth legal factors that, when correctly applied to the

allegations in this case, militate against a finding that Pesner’s statements constitute opinion:

                 The Illinois Supreme Court evaluates the opinion-versus-fact
                 dichotomy by considering several factors: whether the statement has
                 a precise and readily understood meaning, whether the statement is
                 verifiable; and whether the statement has a literary or social context
                 that shows it is a factual assertion rather than an opinion. [Citing,
                 Solaia Technology, LLC v. Specialty Publishing Company, 221
                 Ill.2d 558, 581 (1997)]. Mixed expressions of opinion and fact are
                 actionable. (Citation omitted).

Board of Forensic Document Examiners, Inc. v. American Bar Association, 287 F. Supp.3d 726,

736 (N.D. Ill. 2018), aff’d, 922 F.3d 827 (7th Cir. 2019). The Seventh Circuit amplified upon the

specific criteria for the “social context” factor thusly: “Context is key, as it matters not only what

was said, but who said it, where it was said, and the broader setting of the challenged statements.”

922 F.2d at 832. Here, a close reading of Defendants’ memorandum shows that they nowhere

dispute (nor could they reasonably dispute) that the Pesner statements have a precise and readily

understood meaning. After all, Pesner statements were not drunkenly muttered in a bar; they

reflect careful, deliberate draftsmanship directed to an intended audience of the more than 400,000

people who comprise the Chicago Tribune’s weekday readership. But for this lawsuit, Pesner

                                                   7
    Case: 1:20-cv-00757 Document #: 13 Filed: 04/27/20 Page 8 of 17 PageID #:108




himself would surely declare that he took some pride of authorship in having crafted an article

with precise and readily understood meanings.

       Defendants also nowhere deny in their memorandum the verifiability of the statements in

Pesner’s article.   Pesner’s statements were specific as to the types of venues (synagogues,

congregations, and homes, with no mention of health club locker rooms or ADL board meetings)

in which he asserted that white American Jews had expressed or acted upon their purported racism.

It is reasonable to assume that the individual defendants at least periodically, if not frequently,

have made (until the recent pandemic) the rounds of Reform Jewish synagogues and

congregations, and even private homes (such as the homes of any one of the rabbis or cantors

serving the approximately 900 synagogues under the URJ umbrella.) Thus, the Pesner Article

statements are indeed verifiable, by Pesner and other individuals that he should be able to identify,

even if his recollection needs to be refreshed with URJ and Reform Synagogue membership lists.

       It is true that Pesner did not identify a specific location address, or provide any racist quotes

or describe any racist acts to support his general assertions of fact. But Pesner’s statements clearly

“insinuate[e] the existence of additional, undisclosed facts,” Black v. Wrigley, 2017 WL 8186996

(N.D. Ill. 12/8/17), *8 (Kennelly, J.), a circumstance that further swings the needle over to “fact”

rather than “opinion.” Of course, Plaintiffs will seek that specific information through

interrogatories, document requests, and the depositions of the individual Defendants and others,

such as Al Sharpton. If the individual Defendants are unable to provide such substantiating

information, that will go a long way to establishing that their statements were false.

       Defendants also did not set out any argument about the “social context” of Pesner’s

statements. They made only the tepid argument that some of the headlines added to the Pesner

Article, after its print publication, such as “Commentary” and “Op-Ed,” somehow provide a

“context [in which] no reasonable reader could have regarded any part of it as factual.” (Mem. 8).
                                                  8
    Case: 1:20-cv-00757 Document #: 13 Filed: 04/27/20 Page 9 of 17 PageID #:109




But those one-word headlines have little or no probative value, given that defamation per se can

rest on a mixture of fact and opinion, as do most newspaper “commentaries” and “op-eds.”

        As stated above, the Seventh Circuit has held that in analyzing the “social context” factor,

the Court must consider “who said it,” here, the author of the allegedly libelous statements, Rabbi

Jonah Dov Pesner. Pesner is not some obscure, anonymous internet troll, nor is he a drunk shouting

Jew-hating imprecations on a public sidewalk. No one, including the Plaintiffs here, would hale

such pathetic ‘low-lifes’ into a federal court. Unfortunately, the individual Defendants here are

men who enjoy the highest positions and prestige in the URJ, as the organization’s two most senior

officers. That is shown by Defendant Pesner’s professional profile appended to his Article, as

republished on the URJ’s website. (Exh. C to Defendants’ Memorandum, third page). Rabbi

Pesner’s profile states that he “represents the Reform Movement to Congress and the [Trump]

administration,” and further states that Pesner has been “[n]amed one of the most influential

rabbis in America . . . .” (Emphasis supplied).

        Thus, it is reasonable to assume, that Pesner (and his superior, Jacobs) enjoys great

credibility in his public pronouncements, among Jews and Gentiles alike. As Pesner obviously has

not seen fit to retract or apologize for his libel against white American Jewry, and the Chicago

Tribune, the first publisher of Pesner’s libels, has repeatedly refused to permit Plaintiffs to mitigate

their damages, even with a paid advertisement (Complaint, ¶66, p. 17 and ¶74, p. 19), up to the

present day, Pesner’s libels would stand not only as factual assertions, but established facts in the

minds of the American public, wholly un-contradicted and unchallenged, but for this libel action.

        To gauge the full impact of the “social context” here, it is useful to draw a “parallel

universe” type analogy. Imagine if such calculated written libels were promulgated by another

religious leader against all the members of his own faith, themselves an oft-hated and historically

mistreated minority in their own country, an unfortunate part of the American experience for Jews
                                                   9
    Case: 1:20-cv-00757 Document #: 13 Filed: 04/27/20 Page 10 of 17 PageID #:110




in this country. Suppose, for example, that the Most Rev. Diarmuid Martin, the Roman Catholic

Archbishop of Dublin and Primate of Ireland, published an article in the Belfast Telegraph or the

United Kingdom’s # 3 newspaper, the Daily Mail, accusing all Catholics in Northern Ireland,

without exception, of sectarian hatred (like racism, necessarily manifested by words and/or

actions) in their churches, congregations, and homes, against the entire Protestant population of

Northern Ireland. 4 Suppose further that the Archbishop also accused Northern Irish Catholics of

‘reaping the rewards of sectarian hatred,’ through ‘Catholic privilege, in how their grandparents

came to Ulster, the places where Catholics were allowed to live and work, and special Catholic

access to education and financial capital.’

        Such a hypothetical denunciation by an acknowledged Roman Catholic religious leader

against his own people would be shocking almost beyond words (but no more shocking than Rabbi

Pesner’s denunciation of American Jewry in the pages of the leading newspaper of America’s third

largest city). Such a group libel would doubtlessly trigger emergency meetings in Vatican City,

Dublin, and elsewhere. These hypothetical libels would enjoy far greater credibility when written

by Archbishop Martin than they would if written by Ian Paisley, the Protestant inciter of the


4
  Undersigned counsel is an avid student of Irish history, particularly the Easter Rising of 1916 (in part
because of its parallels to the later Jewish Insurgency against the British occupation of Mandatory
Palestine). During a vacation in the Emerald Isle in October 2005, counsel examined bullet holes in the
General Post Office in Dublin, and paid a visit and his respects to the jail cells of the rebels in Kilmainham
Gaol, as well as the nearby site of their wrongful executions, and read the originals of their moving farewell
letters to their families. Counsel also spent two days and nights in Belfast and three days and nights in
Derry (a/k/a Londonderry).        In Derry, counsel and his wife were permitted an impromptu 70-minute
meeting in chambers with a Northern Irish judge, the Hon. Judge Corinne Philpott QC (See professional
card, Exh. B hereto), to discuss Her Honor’s immediately preceding sentencing of a convicted violent
criminal, as well as life and law generally in Chicago and Derry. From Judge Philpott and others, counsel
learned that although Ulster’s sectarian fratricide had abated since the 1990’s, it had by no means ended.
Undersigned counsel corresponded by email with Judge Philpott occasionally (Christmas-time) until her
premature death on June 16, 2016 (Obituary at Exh. B) from the exact same dreaded disease that had
claimed undersigned counsel’s wife six-and-one half years earlier. During the memorable meeting in
chambers, Judge Philpott modestly never intimated that she considered herself a “trailblazer,” as headlined
in her obituary, which regrettably omitted any mention of Judge Philpott’s keen wit.


                                                     10
   Case: 1:20-cv-00757 Document #: 13 Filed: 04/27/20 Page 11 of 17 PageID #:111




murderous “Troubles” that afflicted Northern Ireland for at least three decades beginning in the

1960’s. (The Most Rev. Martin surely never embraced Ian Paisley at all, let alone with the joi de

vivre shown by the individual Defendants here when photographed with their friend and ally, Al

Sharpton, unrepentant inciter of the 1991 Crown Heights Pogrom. (Complaint, ¶¶ 7-9, p. 3; Exh.

B to Complaint). The “who said it” criterion of the “social context” factor mandated by the

Seventh Circuit, among the other criteria and factors that favor the Plaintiffs here, warrants the

Court finding that the Pesner Article set forth actionable, defamatory statements of fact.

IV.    Labeling a Lawyer a “Racist” Constitutes Defamation Per Se.

       Defendants blithely argue that “Rabbi Pesner’s use of the word “racist” in his opinion

editorial [so-called only by Defendants] is not libel per se . . . .” (Mem. 8, bottom). Of course, as

alleged in the complaint, Pesner’s libelous statements consisted of more than just the stand-alone

word “racist,” but identified the locations of purported racism and racist exploitation as including

‘workplaces,’ – “the places [white Jews] were allowed to . . . work.” (Complaint, ¶ 1, p. 1).

       It is beyond reasonable debate that labeling a lawyer, like the Plaintiffs here, as a “racist”

constitutes not (i) simple libel, requiring the pleading of special damages (which Plaintiffs have

adequately done in paragraphs 50, 54, 80, and 81 of the complaint) and proof of damages (as to

whose quantification “broad latitude is allowed,’ Phoenix Bond & Indem. Co. v. Bridge, 911 F.

Supp.2d 661, 675 (N.D. Ill. 2012) (Kennelly, J.)), but (ii) libel per se, dispensing altogether with

the need for any pleading and proof of special damages whatsoever.

       This per se point is established beyond peradventure by the tragic 1989 tale of a Chicago

lawyer, Harry O’Kane, which is part of the collective memory of Chicago lawyers, at least that of

the “Boomer” generation. The Court may take judicial notice of the incident and refresh its

recollection, if any refreshment is needed, through the four related documents attached as Exhibit

C, hereto, consisting of: a 1/31/89 article from the Chicago Tribune, a 2/3/89 article from the New
                                                 11
   Case: 1:20-cv-00757 Document #: 13 Filed: 04/27/20 Page 12 of 17 PageID #:112




York Times, five letters to the editor published in the August 1989 edition of the ABA Journal (the

first of which was written by O’Kane’s son in defense of his father), and O’Kane’s obituary.

       The obituary states that O’Kane’s professional career began at the law firm of Baker &

McKenzie, where he was a partner until at least 1989, and ended his career at a second law firm,

Dowd & Dowd. The New York Times article reports in its third paragraph that the chairman of

Baker & McKenzie’s executive committee publicly proclaimed that the law firm was “outraged”

over O’Kane’s verbal utterances during his interview of a female African-American first-year

University of Chicago law student, and considered as “just” the law school’s ensuing one-year ban

against anyone from the firm interviewing law students on campus. The Times further reported

that O’Kane took a “voluntary” leave of absence from the firm while his partners deliberated

whether action should be taken against him.

       In denouncing O’Kane, his law firm did not conclude that O’Kane was a racist in his heart,

or even that he harbored any racist intentions in making utterances, purportedly intended as a novel

(and inadvisable) “stress test” for the law student interviewee, that by any objective measure, taken

alone, would clearly support an inference of racism.

       The 1989 O’Kane incident did not, as far as counsel has been able to determine, result in

any litigation or ARDC disciplinary action.           Far from taking any discriminatory adverse

employment action against the interviewee, O’Kane had recommended that the firm hire her.

O’Kane publicly issued a sincere letter of apology (unlike the Defendants here, who have not

expressed the least bit of contrition or regret over the indisputably false and defamatory content of

the Pesner Article, even putting aside the fact versus opinion issue). The “most influential rabbis

in America” evidently believe they are also infallible. Thus, they believe they do not need to

answer to anyone, apparently including even to the URJ’s Board of Directors.



                                                 12
     Case: 1:20-cv-00757 Document #: 13 Filed: 04/27/20 Page 13 of 17 PageID #:113




        The tragic travails of Harry O’Kane amply demonstrate that a lawyer falsely accused of

being a “racist,” which necessarily entails racist utterances or writings, and/or racist acts, suffers

great, potentially fatal, harm to his “reputation, “lower[ing] the person in the eyes of the

community or deter[ring] the community from associating with her or him.”                        Solaia

Technology,LLC v. Specialty Pub. Co., 221 Ill.2d 558, 579 (2006). The libel here clearly meets

the criteria of both the third and fourth categories of libel per se under Illinois law. Id. at 579-580.

V.      Defendants’ Libelous Statements Are Not Protected by the First Amendment.

        In deciding the Defendants’ motion to dismiss, the Court must consider not only the

foregoing Illinois state law issues, but a fundamental constitutional question as to which it is likely

the United States Supreme Court will grant a petition for writ of certiorari filed by whichever side

in this case loses the inevitable Seventh Circuit appeal. The constitutional question arises from

Defendants’ argument that “the statements at issue in Plaintiffs’ Complaint cannot be the premise

of defamation per se claims [because] the statements are constitutionally protected expressions of

opinion . . .. ,” and that “[t]he First Amendment protects the expression of opinions . . . [h]owever

pernicious an opinion may seem . . . .” (Mem. 7-8, first paragraph of Section III(D)).

        Thus, the Court must decide whether Plaintiff’s libel per se claim, predicated upon

indisputably pernicious, as well as false and defamatory, statements by the “most influential rabbis

in America” against the Plaintiffs and the rest of white American Jewry are barred by the First

Amendment.

        Plaintiffs regret the need to inform the Court that Defendants’ counsel, in presenting the

Defendants’ First Amendment defense, have again disregarded their Rule 3.3(a)(2) duty to present

directly adverse case law. Defendants’ memorandum deliberately ignores the 900 pound “legal”

gorilla (perhaps more aptly described as a constitutional King Kong) that was in the room with



                                                  13
    Case: 1:20-cv-00757 Document #: 13 Filed: 04/27/20 Page 14 of 17 PageID #:114




them5 when they wrote their memorandum -- Beauharnais v. Illinois¸ 343 U.S. 250 (1952),

Beauharnais affirmed the enforceability of Illinois criminal statutes punishing group libel, enacted

as a way “to curb false or malicious defamation of racial and religious groups, made in public

places and by means calculated to have a powerful emotional impact on those to whom it was

presented . . ..” Id. at 261. The critical public policy concerns just quoted fit this case ‘to a T.’

        Beauharnais not only precludes Defendants’ First Amendment defense, but offers strong

support for the existence of Plaintiffs’ cause of action, a paradigmatic form transported from the

legal ether to Earth and this Court, and given tangible existence in the complaint, as the sole means

to redress Defendants’ unprecedented, hateful libels against the Jewish people (the most persecuted

minority in world history). If the First Amendment does not immunize the libelers, like the

Defendants here, of a religious group from criminal prosecution and going to jail, then a fortiori,

the First Amendment does not immunize them from civil liability for the mere payment of

damages (actually by their insurance company) because of the self-same group libel.

        Beauharnais is still good law. Indeed, Beauharnais is the centerpiece of a seminal article

published in Atlantic Magazine on June 16, 2019, entitled “An Abandoned Weapon in the Fight

Against Hate Speech,” by University of Virginia Jewish History Professor James Loeffler.

https://www.theatlantic.com/ideas/archive/2019/06/lost-history-jews-and-civil-rights/590929/ .



5
  Beyond a reasonable doubt, Defendants knew of the Beauharnais opinion and of Plaintiffs’ intention to
rely upon it as a direct counterpoint to Defendants’ First Amendment defense well before filing their
memorandum. Conclusive evidence of Defendants' knowledge is contained in the Chicago Daily Law
Bulletin article (Defendants’ Mem. Exhibit D). Defendants cited the article as containing evidence of an
out-of-court admission by Plaintiffs’ counsel about the numerological significance of the damage amounts
alleged in the complaint, contained in a single paragraph in the middle of the second page of Defendants’
Exhibit D; however, immediately below that paragraph are five paragraphs discussing Beauharnais and its
implications for this case, which Defendants' counsel surely read and understood before attaching the entire
article to his memorandum. While Plaintiffs are not accusing Defendants of willfully “sand-bagging" the
Court, they reserve their right to seek leave to file a sur-reply memorandum if Defendants present argument
about Beauharnais in their reply memorandum that could and should have been presented in their opening
memorandum.
                                                    14
    Case: 1:20-cv-00757 Document #: 13 Filed: 04/27/20 Page 15 of 17 PageID #:115




Beauharnais is abandoned no more, but likely will be revisited by its Supreme Court parents.

VI.     Plaintiffs Have Standing to Bring This Libel Action

        Section III(C) of Defendants’ argument (Mem.6-7) essentially challenges Plaintiffs’

standing to pursue this action individually, on the purported basis that Stang and Cohn were not

identified by name in the Pesner Article as first published.6 All of the cases cited therein are wholly

distinguishable from this case. In making the argument, Defendants have overlooked that their

libel was published not only in the Chicago Tribune’s print and electronic pages in mid-December,

2019, but has been re-published every day since, to the day of this filing, on the URJ website.

(Complaint, ¶5; Defendants’ Mem. 8, Exh. C). Plaintiffs’ names and identities as white American

Jews (and lawyers) to whom the Defendants’ libel is directed, and necessarily imputed, has been

a matter of public record since early February 2020, as a result of the filing of the complaint and

the publication of the Chicago Daily Law Bulletin article, itself republished by Defendants.

        Plaintiffs cannot be accused, at least not fairly, of having attempted to use the filing of their

complaint to create standing. Plaintiffs, both 67 years old, tried to mitigate their damages, and

have no desire to spend the waning years of their legal careers in the glare of publicity that has

already brought them private obloquy. But the intransigent Defendants leave them no choice; they

continue to re-publish their libels against the Plaintiffs every day, and have never publicly (nor

privately) announced that Plaintiffs are excepted from the scope of Defendants’ continuous libels.

        However, in the event the Court concludes that Plaintiffs somehow lack standing to sue

over the libels that Defendants have perpetrated against them, Plaintiffs respectfully request 30

days’ leave to file an amended complaint adding a class action count to this case.



6
 Stang’s mass-murdered grand-parents and 30 other family members were never identified by name in the
German Nazi newspapers Volkischer Beobachter (National Observer) and Der Sturmer (The Striker),
whose libels against the Jews of Europe, including Jews’ special “access to capital,” were a key component
of the demonizing propaganda that enabled and led inexorably to the murder of Six Million Jews.
                                                   15
   Case: 1:20-cv-00757 Document #: 13 Filed: 04/27/20 Page 16 of 17 PageID #:116




                                      MARK STANG and STUART COHN


                                      By_____s/ Mark A. Stang___________
                                            One of Their Attorneys

Mark A. Stang
Stang-Law Firm
584 Hyacinth Place
Highland Park, Illinois 60035
(847) 432-2073
mstang@stang-law.com

Farva Jafri
Jafri Law Firm
200 W. Hubbard Street
Suite 200
Chicago, Illinois 60654
(800) 593-7491
farva@jafrilawfirm.com




                                        16
   Case: 1:20-cv-00757 Document #: 13 Filed: 04/27/20 Page 17 of 17 PageID #:117




                                  CERTIFICATE OF SERVICE


       I, Mark A. Stang, an attorney, certify that I served the foregoing Response to Defendants’

Rule 12(b)(6) motion to dismiss on Defendants on April 27, 2020 by CM/ECF transmission to

Mitchell Frazen, their attorney of record.



                                             By_________Mark A. Stang________




                                               17
